Title: To George Washington from Cezar Du Buc, 7 July 1791
From: Du Buc, Cezar
To: Washington, George



Monsieur
Cambridge prés de Boston Le 7. Juillet 1791

Chargé Par Le Gouverneur Général de st Domingue de Remettre á Votre Excellence La Lettre Cy jointe et animé du desir de méler, Comme ami de L’humanité, mes hommages á Ceux que vous rendent tous Ceux qui Sâvent apprécier Les services qu’elle a Recu de vous, je me promettais de ne pas Laisser Echapper L’heureuse occasion que m’en fournissait Mr de Blanchelande, mais des Combinaisons de hazard me plaçant hors de mesure de pouvoir Realiser mon projet sous le moment j’ay L’honneur d’Envoyer á Votre Excellence la dépêche du Gouverneur de st domingue, et de La prier de me permettre de lui offrir en personne mes Respectueux hommages Lorsque voyageant dans Le Continent je me trouveray á portée d’elle. Je suis avec Respect Monsieur De Votre Excellence Le trés humble et trés obeissant serviteur

Cezar Du Buc

